JOANOS, Judge.
The employer/carrier appeal from a workers’ compensation order finding the claimant’s injury to be causally related to his employment and awarding temporary total disability benefits. We affirm.
The deputy commissioner heard the evidence and resolved the conflicts in favor of the claimant. Claimant showed a logical cause for his chondromalacia (roughening of cartilage in the knee) was the twisting of his knee while standing up from a kneeling position on a roof. The carrier put forth no evidence as to a more logical cause for the injury. Therefore, the “logical cause” doc*850trine is applicable and this claim is compensable. Wilhelm v. Westminster Presbyterian Church, 235 So.2d 726 (Fla.1970).
AFFIRMED.
McCORD and SHIVERS, JJ., concur.